Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about October 10, 2000, which, inter alia, granted defendants’ motion to strike the complaint, unanimously affirmed, without costs.
The action, which was commenced in 1989, was properly dismissed upon a finding that plaintiff willfully failed to comply with the disclosure deadlines in the preliminary conference order of April 7, 2000 (CPLR 3126). Such willfulness can be inferred from a record showing that the preliminary conference order had extended a deadline for the filing of a note of issue that was set in a 90-day notice given by the court itself, that plaintiffs did not promptly object to the disclosure that defendants provided in purported compliance with their obliga*289tions under the preliminary conference order, that plaintiffs purported efforts at compliance were at best partial and belated, and that depositions were never conducted largely because of plaintiffs inexplicable failure to respond to any of defendants’ repeated letters advising plaintiff of available deposition dates (see, Zletz v Wetanson, 67 NY2d 711, 713). As the motion court found, plaintiffs conduct virtually insured that a note of issue would not be filed by the deadline set in the preliminary conference order. Concur—Tom, J.P., Sullivan, Rosenberger and Friedman, JJ.